Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 was considered on 03/01/2022 but was not attached to the office action mailed on 03/09/2022.  Accordingly, the information disclosure statement is being considered again by the examiner.
Response to Amendment
The Applicant’s amendment filed on 06/08/2022 has been fully considered and made of record.  As such, the objection to the title and abstract and rejection of claims 5 and 10-16 under 112, second paragraph, as outlined in the office action mailed on 03/09/2022, have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

CLAIMS:
Claims 1-4 and 6-9, previously withdrawn from consideration in the election without traverse filed on 02/09/2022 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art fails to teach or fairly suggest the steps of loading
into a blasting apparatus unused shot media having the claimed first and second groups
with first and second peaks of bimodal and continuous particle diameter, operating the
blasting apparatus to form an operating mix with fixed particle diameter distribution and
projecting the shot media with the operating mix toward a processing unit, wherein the
particle diameter distribution after forming the operating mix is unimodal, and a particle
diameter segment corresponding to a maximum value of a frequency is the same as a
particle diameter segment of the second particle group, in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/15/2022